ALLOWABILITY NOTICE


Reply Under 37 CFR 1.111


The submission of the reply filed on 5/6/2022 to the non-final Office action of 2/9/2022 is acknowledged. Claims 1-13 and 15-22 are currently pending. Claims 4-7 and 11-12 have been previously withdrawn from further consideration on the merits as drawn to the non-elected Species.
Terminal Disclaimer

The terminal disclaimer filed on 5/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any patent granted or pending reference application No. 17/023, 215 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the Double Patenting rejection of claims 1-3, 8-10, 13, and 15-22 is hereby withdrawn. 

Allowable Subject Matter

Claims 1-3, 8-10, 13, and 15-22 are allowed. 
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure, functionality, and method as recited in the amended independent claims 1, 9, and 16.
Furthermore, the Office concurs with the Applicant’s reasoning as presented on pp. 9-11 of the reply filed on 5/6/2022.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder

Claims 1 and 9 are allowable. Claims 4-7 and 11-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the aforementioned allowable claims. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between  Species, as set forth in the Office action mailed on 12/10/2021 has been withdrawn, claims 4-7 and 11-12 have been rejoined, fully examined for patentability under 37 CFR 1.104, and allowed along with the remaining allowed claims. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835